

115 HR 7097 IH: Find our Hearts Act
U.S. House of Representatives
2018-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7097IN THE HOUSE OF REPRESENTATIVESOctober 26, 2018Mr. Norman (for himself, Mr. Gosar, and Mr. Gaetz) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require the establishment of a searchable database
			 containing the names and citations of members of the Armed Forces who have
			 been awarded the Purple Heart.
	
 1.Short titleThis Act may be cited as the Find our Hearts Act. 2.Heroes of the Purple Heart database (a)EstablishmentChapter 57 of title 10, United States Code, is amended by adding at the end the following new section:
				
					1136.Heroes of the Purple Heart database
 (a)Establishment requiredThe Secretary of Defense shall establish and maintain a database, to be known as the Heroes of the Purple Heart database, which shall contain the names and citations of all members of the armed forces who have been awarded the Purple Heart.
 (b)Sources of informationThe Secretary of Defense shall develop the Heroes of the Purple Heart database using the records of the military departments and such other sources of information as the Secretary considers to be appropriate and accurate. The Secretary of Homeland Security shall provide the Secretary of Defense with information regarding the names and citations of members of the Coast Guard for inclusion in the Heroes of the Purple Heart database.
 (c)Public availabilityThe Heroes of the Purple Heart database shall be searchable and available for public inspection.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				
					
						1136. Heroes of the Purple Heart database..
 (c)DeadlineThe Secretary of Defense shall carry out the amendments made by this Act not later than six months after the date of the enactment of this Act.
			